Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-21399-CIV-ALTONAGA/Goodman


   DIEGO KRUKEVER, et al.,

          Plaintiffs,

   v.

   TD AMERITRADE, FUTURES
   & FOREX LLC,

         Defendant.
   ____________________________/
                                              ORDER

          THIS CAUSE came before the Court on Plaintiffs, Diego Krukever, Karem Sandgarten,

   Amir Rahimi, and Kaitlin Wooddell’s Revised Motion for Class Certification [ECF No. 76],

   filed October 12, 2018. Defendant, TD Ameritrade Futures & Forex LLCs (“TDAFF”), filed a

   Response [ECF No. 88] on October 26, 2018; to which Plaintiffs filed a Reply [ECF No. 98].

   The Court has carefully considered the Third Amended Class Action Complaint (“TAC”) [ECF

   No. 82], the parties’ written submissions, the record, and applicable law. For the following

   reasons, the Motion is denied.

                                      I.      BACKGROUND

          Given the extensive background in the October 5, 2018 Order [ECF No. 72] granting in

   part Defendant’s Motion to Dismiss, the Court assumes the reader’s familiarity with the facts of

   this dispute over the liquidation of Plaintiffs’ investments in short put-options on S&P Emini

   futures contracts. (See generally id.). The operative TAC, filed after the October 5, 2018 Order,

   contains one state law claim for breach of the implied covenant of good faith and fair dealing.

   (See TAC ¶¶ 96–100). Both the claim and the contracts on which it is based are governed by
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 2 of 21
                                                    CASE NO. 18-CIV-21399-ALTONAGA/Goodman


   Nebraska law. (See October 5, 2018 Order 20). Plaintiffs seek to certify the following proposed

   class of 231 persons:

             All persons, corporations and other legal entities that held “short put” positions in
             ES Options with TDAFF on February 5, 2018, who were damaged by TDAFF’s
             forced liquidation of their ES Options between the hours of 3:15 p.m. Central
             time on February 5, 2018, and 8:30 a.m. Central time on February 6, 2018.

   Mot. 6.

                                    II.     STANDARD OF REVIEW

             “The class action is an exception to the usual rule that litigation is conducted by and on

   behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348,

   (2011) (internal quotation marks and citation omitted). “Questions concerning class certification

   are left to the sound discretion of the district court.” Cooper v. Southern Co., 390 F.3d 695, 711

   (11th Cir. 2004) (citations omitted), overruled on other grounds by Ash v. Tyson Foods, Inc., 546

   U.S. 454, 457 (2006)). With this “great power comes great responsibility; the awesome power of

   a district court must be ‘exercised within the framework of [Federal Rule of Civil Procedure]

   23.’” Klay v. Humana, Inc., 382 F.3d 1241, 1251 (11th Cir. 2004) (alteration added) (quoting

   Castano v. Am. Tobacco Co., 84 F.3d 734, 740 (5th Cir. 1996)).

             Thus, to be entitled to class certification, the party seeking certification must have

   standing and meet each of the requirements specified in Federal Rule of Civil Procedure 23(a), as

   well as the requirements of at least one subsection of Federal Rule of Civil Procedure 23(b). See

   id. at 1250 (footnote call numbers and citations omitted). “The burden of proof to establish the

   propriety of class certification rests with the advocate of the class.” Vega v. T-Mobile USA, Inc.,

   564 F.3d 1256, 1265 (11th Cir. 2009) (internal quotation marks and citation omitted). Rule 23(a)

   provides one or more members of a class may sue as a representative on behalf of all members if:

             (1) the class is so numerous that joinder of all members is impracticable; (2) there
             are questions of law or fact common to the class; (3) the claims or defenses of the
                                                      2
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 3 of 21
                                                     CASE NO. 18-CIV-21399-ALTONAGA/Goodman


           representative parties are typical of the claims or defenses of the class; and (4) the
           representative parties will fairly and adequately protect the interests of the class.

   Fed. R. Civ. P. 23(a).

           The class must also satisfy one of the three additional requirements of Rule 23(b).

   Plaintiffs seek class certification pursuant to Rule 23(b)(3). (See Mot. 18). Certification is

   available if the Court finds “the questions of law or fact common to class members predominate

   over any questions affecting only individual members, and that a class action is superior to other

   available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

   23(b)(3). “The predominance inquiry . . . is far more demanding than Rule 23(a)’s commonality

   requirement.” Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997)

   (internal quotation marks and citation omitted; alteration added). The superiority requirement “is

   grounded in the idea that the litigation is to be carried out as efficiently and as fairly as possible

   for all parties.” Hillis v. Equifax Consumer Serv., Inc., 237 F.R.D. 491, 504 (N.D. Ga. 2006)

   (emphasis in original) (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997)).

           In examining whether the party seeking certification satisfies the requirements of Rule

   23, the Eleventh Circuit has counseled, “[a]lthough the trial court should not determine the

   merits of the plaintiffs’ claim at the class certification stage, the trial court can and should

   consider the merits of the case to the degree necessary to determine whether the requirements of

   Rule 23 will be satisfied.” Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1188 n.15

   (11th Cir. 2003) (alteration added; citation omitted). Indeed, “sometimes it may be necessary for

   the court to probe behind the pleadings before coming to rest on the certification question, . . .

   and . . . certification is proper only if the trial court is satisfied, after a rigorous analysis, that the

   prerequisites of Rule 23(a) have been satisfied . . . .” Wal-Mart Stores, Inc., 564 U.S at 350–51

   (internal quotation marks and citations omitted; alterations added). “Frequently that ‘rigorous


                                                       3
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 4 of 21
                                                   CASE NO. 18-CIV-21399-ALTONAGA/Goodman


   analysis’ will entail some overlap with the merits of the plaintiff’s underlying claim. That cannot

   be helped.” Id.

                                            III.    ANALYSIS

           Plaintiffs seek certification of a class to prosecute their single state-law claim, and they

   rely on the TAC’s allegation Plaintiffs’ investments were unreasonably liquidated “[p]ursuant to

   an unwritten policy uniformly implemented and applied by [TDAFF] to the accounts of each and

   every class member.” (Mot. 2 (alteration added; emphasis in original)). Defendant denies the

   existence of this unwritten policy, arguing “[t]here are simply no contested issues that can be

   resolved by common proof” and “individualized factual and legal issues . . . predominate here,

   making this case unsuitable for class certification.” (Resp. 3 (alterations added)). The Court

   considers the parties’ arguments in the context of Rule 23.

           A. Rule 23(a)

           The “four prerequisites of Rule 23(a) are commonly referred to as ‘numerosity,

   commonality, typicality, and adequacy of representation, and they are designed to limit class

   claims to those fairly encompassed by the named plaintiffs’ individual claims.’” Valley Drug

   Co., 350 F.3d at 1188 (quoting Prado–Steiman v. Bush, 221 F.3d 1266, 1278 (11th Cir. 2000)).

   Each prerequisite is addressed below.

               1. Numerosity

           Plaintiffs assert their proposed class is composed of 231 members whose investments

   Defendant liquidated in the After Hours Market starting on February 5, 2018. (See Mot. 7). As

   Plaintiffs correctly note (see id.), a class of 231 putative plaintiffs satisfies the Eleventh Circuit’s

   rule that “generally less than twenty-one [class members] is inadequate, more than forty

   adequate, with numbers between varying according to other factors.” Cox v. Am. Cast Iron Pipe



                                                      4
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 5 of 21
                                                 CASE NO. 18-CIV-21399-ALTONAGA/Goodman


   Co., 784 F.2d 1546, 1553 (11th Cir. 1986) (alteration added) (citing 3B Moore’s Federal Practice

   ¶ 23.05[1] at n.7 (1978)). Defendant does not contest the assertion 231 class members satisfies

   the numerosity requirement, instead arguing “[b]ecause the vast majority of putative class

   members agreed to arbitrate their claims, Plaintiffs cannot satisfy Rule 23’s numerosity”

   requirement. (Resp. 23 (alteration added; emphasis omitted)).

           It is “impossible in practice to compel arbitration against speculative plaintiffs and

   jurisdictionally impossible for [a] District Court to rule on [arbitration] motions before [a] class

   [is] certified.” Gutierrez v. Wells Fargo Bank, NA, 889 F.3d 1230, 1238 (11th Cir. 2018)

   (alterations added).   Putative class members — including those who may have signed an

   arbitration agreement with TDAFF — “are not before [the] Court until the point of certification.”

   In re Checking Account Overdraft Litig., 307 F.R.D. 630, 639 (S.D. Fla. 2015) (alteration

   added); see also In re Checking Account Overdraft Litig., 780 F.3d 1031, 1037 (11th Cir. 2015)

   (“Certification of a class is the critical act which reifies the unnamed class members and,

   critically, renders them subject to the court’s power.” (citations omitted)). Since the named

   Plaintiffs do not have arbitration agreements with TDAFF and the proposed class members are

   not subject to the Court’s jurisdiction, the presence of arbitration clauses signed by certain class

   members cannot defeat Plaintiffs’ prima facie showing of numerosity. See In re Checking

   Account Overdraft Litig., 307 F.R.D. at 639.         Accordingly, the numerosity requirement is

   satisfied.

                2. Commonality

           “The Eleventh Circuit has noted that the Rule 23(a)(2) commonality requirement is a

   ‘low hurdle.’” Muzuco v. Re$ubmitIt, LLC, 297 F.R.D. 504, 515 (S.D. Fla. 2013) (quoting

   Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1356 (11th Cir. 2009)). The low hurdle



                                                    5
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 6 of 21
                                                 CASE NO. 18-CIV-21399-ALTONAGA/Goodman


   requires that there be “at least one issue whose resolution will affect all or a significant number

   of the putative class members.” Williams, 568 F.3d at 1355 (internal quotation marks and

   citation omitted).

           Plaintiffs identify two “primary factual questions” they contend are common to the class

   and answerable on a common basis: (1) “whether each of the Plaintiffs and class members held

   short put positions in ES Options in accounts at TDAFF on February 5, 2018;” and (2) “whether

   TDAFF liquidated those positions in the After Hours Market.” (Mot. 9). Plaintiffs also point to

   TDAFF’s decision to liquidate, which they maintain was made “uniformly,” and to whether

   TDAFF’s actions were commercially unreasonable. (Id.). Defendant characterizes the common

   issues identified by Plaintiffs as “uncontested background facts” which cannot satisfy the

   commonality requirement. (Resp. 11).

           According to Defendant, the Court cannot “classif[y] . . . preliminary questions as

   ‘common questions’ that weigh in favor of class certification.” (Mot. 11 (alterations added)

   (quoting Brown v. Electrolux Home Prod., Inc., 817 F.3d 1225, 1238 (11th Cir. 2016))).

   Defendant’s argument is misplaced — the admonition in Brown is directed toward the

   predominance stage of the Rule 23 inquiry, not to commonality. See Brown, 817 F.3d at 1237–

   38 (remanding for the district court to consider “preliminary questions . . . that bear on

   predominance” (alteration added)). The predominance inquiry “is far more demanding than Rule

   23(a)’s commonality requirement.” Jackson, 130 F.3d at 1005 (internal quotation marks and

   citation omitted). By contrast, to satisfy commonality, Plaintiffs must merely demonstrate “the

   capacity of a classwide proceeding to generate common answers apt to drive the resolution of the

   litigation.”   Wal-Mart Stores, Inc., 564 U.S. at 350 (internal quotation marks and citation

   omitted; emphasis in original).



                                                   6
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 7 of 21
                                                 CASE NO. 18-CIV-21399-ALTONAGA/Goodman


             This litigation is clearly capable of producing the “common answers” required by the

   Supreme Court in Wal-Mart Stores. The most important common questions in the case involve

   the After Hours Market — whether it exists, whether it is less liquid than the market during

   normal hours, and whether liquidation during the After Hours Market is unreasonable.

   (See generally TAC). These questions are all disputed and susceptible to common proof, as

   Defendant acknowledged when it filed two motions vigorously contesting Plaintiffs’ use of

   experts     to   provide     answers   to   questions    about    the   After    Hours    Market.

   (See generally Defendant’s Daubert Motions to Exclude [ECF Nos. 86 & 87]).

             Common proof — such as the background and opinions contained in the expert reports

   Defendant contests — could allow each member of the proposed class at least to demonstrate (1)

   the After Hours Market materially differs from the market during normal hours; and (2) the After

   Hours Market is less liquid than the market during normal hours. These are “common answers”

   applicable to the claims of each plaintiff, even if other individualized questions exist. Moreover,

   the behavior and liquidity of the After Hours Market are not “obvious, undisputed facts” as

   Defendant suggests (Resp. 11), but rather vigorously contested questions of fact central to

   Plaintiffs’ claims. Given “the presence of at least one issue affecting all or a significant number

   of proposed class members” is sufficient to satisfy commonality, the presence of at least two

   questions susceptible to common proof is certainly sufficient here. Fabricant v. Sears Roebuck,

   202 F.R.D. 310, 313 (S.D. Fla. 2001) (citation omitted; emphasis in original).

                3. Typicality

             “A class representative must possess the same interest and suffer the same injury as the

   class members in order to be typical . . . [T]ypicality measures whether a sufficient nexus exists

   between the claims of the named representatives and those of the class at large.” Vega, 564 F.3d



                                                    7
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 8 of 21
                                                CASE NO. 18-CIV-21399-ALTONAGA/Goodman


   at 1275 (first alteration added; internal quotation marks and citations omitted).           “Like

   commonality, the test for typicality is not demanding.” In re Checking Account Overdraft Litig.,

   286 F.R.D. 645, 653 (S.D. Fla. 2012) (citing In re Disposable Contact Lens Antitrust Litig., 170

   F.R.D. 524, 532 (M.D. Fla. 1996))). Indeed, “[t]he commonality and typicality requirements of

   Rule 23(a) tend to merge.” Wal-Mart Stores, 564 U.S. at 350 n.5 (alteration in original) (quoting

   General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 157–158, n.13 (1982)).

          Defendant does not dispute the typicality of Plaintiffs’ claim. (See generally Resp.).

   Plaintiffs’ claim is typical of the claims available to each putative class member, as all involve

   forced liquidations that occurred in a less than 24-hour time period by the same Defendant.

   Plaintiffs also state “an across-the-board policy” was applied in deciding to liquidate the

   accounts of class members. (Mot. 15 (emphasis in original)). These facts are sufficient to show

   Plaintiffs’ claim “arise[s] from the same event or pattern or practice and [is] based on the same

   legal theory” as the claims of putative class members; thus, the typicality requirement of Rule

   23(a)(3) is satisfied. Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir.

   1984) (alterations added).

              4. Adequacy of Representation

          The final element of the Rule 23(a) inquiry is adequacy. The “adequacy of representation

   analysis encompasses two separate inquiries: (1) whether any substantial conflicts of interest

   exist between the representatives and the class; and (2) whether the representatives will

   adequately prosecute the action.” Valley Drug Co., 350 F.3d at 1189 (internal quotation marks

   and citation omitted). Plaintiffs assert they will adequately represent the class because they

   sought out counsel in this case themselves and have devoted significant time and resources to the

   litigation. (See Mot. 17). They also assert no conflict of interest exists between them and the



                                                   8
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 9 of 21
                                                CASE NO. 18-CIV-21399-ALTONAGA/Goodman


   putative class members. (See id.). Plaintiffs’ attorneys have extensive class action litigation

   experience and have represented a class of more than 39,000 members in an ERISA class action.

   (See id.).    Defendant does not object to the adequacy of Plaintiffs’ representation.

   (See generally Resp.). The adequacy element of Rule 23(a)(4) is accordingly satisfied.

          B. Rule 23(b)(3)

          Rule 23(b)(3) requires (1) questions of law or fact common to the members of the class

   predominate over any questions affecting only individual members; and (2) a class action be

   superior to other available methods for fairly and efficiently adjudicating the controversy.

   See Fed. R. Civ. P. 23(b)(3). The Court considers each of these prerequisites below.

          1. Predominance

          Predominance “is perhaps the central and overriding prerequisite for a Rule 23(b)(3)

   class.” Vega, 564 F.3d at 1278 (citation omitted). “Common issues of fact and law predominate

   if they have a direct impact on every class member’s effort to establish liability and on every

   class member’s entitlement to injunctive and monetary relief.”         Klay, 382 F.3d at 1255

   (alterations, internal quotation marks and citation omitted). “Where, after adjudication of the

   classwide issues, plaintiffs must still introduce a great deal of individualized proof or argue a

   number of individualized legal points to establish most or all of the elements of their individual

   claims, such claims are not suitable for class certification under Rule 23(b)(3).” Id. (citation

   omitted). “The predominance inquiry requires an examination of the claims, defenses, relevant

   facts, and applicable substantive law, to assess the degree to which resolution of the classwide

   issues will further each individual class member’s claim against the defendant.” Bussey v.

   Macon Cty. Greyhound Park, Inc., 562 F. App’x 782, 789 (11th Cir. 2014) (alteration, internal

   quotation marks, and citations omitted).       “Whether an issue predominates can only be



                                                   9
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 10 of 21
                                                    CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    determined after considering what value the resolution of the class-wide issue will have in each

    class member’s underlying cause of action.” Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d

    1228, 1234 (11th Cir. 2000) (citations omitted).

           Plaintiffs contend common issues predominate because their lawsuit “is based on a single

    event” and Defendant’s “uniform” reaction to that event was to “implement[] a policy to

    liquidate class members’ accounts as those accounts showed a negative margin equity.” (Mot.

    19 (alteration added)). According to Plaintiffs, the negative equity of class members’ accounts

    was the only factor informing Defendant’s decision to liquidate. (See id.). Plaintiffs state all

    individualized issues are, therefore, “irrelevant.” (Id.).

           Defendant, by contrast, points to “a host of individualized issues.” (Resp. 7).     These

    issues include (1) the 888 different and unique ES options owned by Plaintiffs and putative class

    members; (2) the market conditions, which differed for each plaintiff and each option and varied

    throughout the relevant time period; (3) the individualized decisions made by 16 TDAFF

    associates regarding liquidation of the accounts; (4) the varied expectations of putative class

    members; and (5) the difficulty of calculating damages on a classwide basis. (See id. 14–23).

           i.      The 888 Options

           According to Defendant, “there were 45,000 contracts involving 888 disparate options

    liquidated by TDAFF associates during the Relevant Period, [and] assessing the commercial

    reasonableness of each liquidation is necessary yet not susceptible to common proof.”

    (Resp. 15 (alteration added)).     Plaintiffs “do not dispute that there were 888 ES Options

    liquidated in the After Hours Market, or that the ES Options have different strike prices and

    expirations.” (Reply 6). But Plaintiffs insist their claim does not depend on the reasonableness

    of the liquidation of each individual option; rather, their claim “focus[es] primarily on



                                                      10
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 11 of 21
                                                  CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    [Defendant’s] decision to liquidate in the After Hours Market, not on how well [Defendant’s]

    traders did on each trade.” (Mot. 20 (alterations added)).

           Plaintiffs are correct in their characterization of their own claim. The TAC does not

    allege that each sale of an option was commercially unreasonable on its own. Rather, Plaintiffs

    allege “TDAFF’s decision [to liquidate in the After Hours Market] . . . breached TDAFF’s

    obligations of good faith, fair dealing and commercial reasonableness” (TAC ¶ 62 (alterations

    added)) and Defendant “acted arbitrarily, capriciously and unreasonably when it liquidated . . . in

    the After Hours Market” (id. ¶ 99 (alteration added)). Even if, as Defendant suggests, some of

    the individual option liquidations were reasonable based on their liquidity profiles at the time,

    the decision to liquidate 45,000 contracts all at once in the After Hours Market could still be

    commercially unreasonable. Individualized issues on the liquidity profiles of each option and the

    commercial reasonableness of each sale are matters for assessing damages, not for whether

    Defendant’s decision to liquidate 45,000 contracts violated its covenant of good faith and fair

    dealing. See Carriuolo v. Gen. Motors Co., 823 F.3d 977, 988 (11th Cir. 2016) (“[T]here is no

    reason to expect the predominating questions concerning liability will be overwhelmed by

    intensive, individualized damages determinations.” (alteration added)).

           ii.     Market Conditions

           Defendant’s second argument is similar to its first. Because the options have “varying

    liquidity profiles,” Defendant asserts at least some of the liquidations that occurred during the

    After Hours Market could have been commercially reasonable. (See Resp. 15–16). But even if

    the individual sales themselves were commercially reasonable, Defendant’s decision to liquidate

    in the After Hours Market at all may still be commercially unreasonable. Defendant is correct

    that some putative class members likely received “actual liquidation prices . . . comparable to, if



                                                    11
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 12 of 21
                                                  CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    not better than, what they would have received during the daytime period” and an individual

    inquiry would be required to determine which members ended up better off as a result of the

    After Hours Liquidation. (Resp. 16 (alteration added)). Yet, while an individualized inquiry

    might determine the putative class members are not entitled damages, such an inquiry is not

    necessary to determine Defendant’s liability for its liquidation decision. See Carriuolo, 823 F.3d

    at 988.

              iii.   Individualized Decisions Made by TDAFF Associates

              Defendant argues there was not a single decision to liquidate investments in the After

    Hours Market, but rather “many individualized factors that TDAFF’s associates considered in

    deciding — on a case-by-case basis — how and when to liquidate the ES Option positions in a

    continually-changing market.” (Resp. 16–17). In support, Defendant states some “net positive”

    accounts were liquidated and liquidations were “decided upon based on individualized

    monitoring and assessment of Plaintiffs’ positions.” (Id. 17).

              But Defendant points to no example of any account that became unsecured and was not

    liquidated — and significantly, Defendant’s own corporate representative admits “once an

    account was unsecured, had a negative equity, it was going to be liquidated.” (Deposition of

    Nicholas Theodorakos [ECF No. 76-1] 184).            TDAFF’s associates selected accounts for

    liquidation by choosing “the riskiest one first” (id. 183:16) — that is, in a “set order” based on

    “the margin requirement relative to the value of the account” (id. 154:22; 155:7–8). Considering

    this testimony, as well Defendant’s failure to provide examples of unsecured accounts that were

    not liquidated, Plaintiffs’ allegation Defendant liquidated all unsecured accounts pursuant to an

    “across-the-board policy to liquidate any account that showed a negative margin balance” (Mot.

    15 (emphasis in original)) is plausible.     Such an across-the-board policy is susceptible to



                                                    12
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 13 of 21
                                                        CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    common proof.1 See Beltran v. InterExchange, Inc., No. 14-CV-03074, 2018 WL 1948687, at

    *4 (D. Colo. Feb. 2, 2018) (finding the plaintiffs’ allegation defendants acted according to

    “single decision, policy, or plan” is a “question[] of law and fact [that] may be resolved with

    common answers drawn from common proof” (alterations added)).

              iv.     Expectations of the Parties

              As noted, the only claim in this action is for breach of the implied covenant of good faith

    and fair dealing under Nebraska law. (See TAC ¶¶ 96–100). Under Nebraska law, the extent of

    the covenant of good faith and fair dealing in a given contract is measured by “the justifiable

    expectations of the parties.” In re Application of Ne. Neb. Pub. Power Dist., 912 N.W.2d 884,

    896 (Neb. 2018). According to Defendant, this element alone requires individualized inquiries

    into the expectations of each putative class member — such as the level of experience each

    plaintiff possessed, the discretion each plaintiff expected the Futures Client Agreement to confer

    on Defendant, whether each plaintiff considered trading in the After Hours Market to be

    commercially reasonable, whether each plaintiff anticipated liquidation could occur in the After

    Hours Market, and whether each plaintiff was aware of Defendant’s intent to liquidate. (See

    Resp. 18–19).

              Some courts in the Eleventh Circuit2 have held “it is not the case that the individual

    Plaintiffs’ and class members’ subjective expectations are necessary to prove their claims. To

    the contrary, breach of the duty good faith and fair dealing may be shown by class-wide evidence

    1
        Defendant references its affirmative defense that it was obligated to liquidate unsecured accounts
        because of “CFTC regulations prohibiting FCMs from extending unsecured loans to their clients.”
        (Resp. 18). However, “affirmative defenses generally do not defeat predominance.” Brown v.
        Electrolux Home Prod., Inc., 817 F.3d 1225, 1240 (11th Cir. 2016). Although Defendant’s affirmative
        defense based on CFTC regulations may apply classwide, it does not “raise complex, individual
        questions” and therefore does not defeat predominance on its own. Id. at 1241 (citation omitted).
    2
        The Court has been unable to locate authority addressing class certification in the context of a Nebraska
        good faith and fair dealing claim, and thus looks to analogous reasoning from its sister courts.
                                                          13
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 14 of 21
                                                  CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    of a defendant’s subjective bad faith or objectively unreasonable conduct.” In re Checking

    Account Overdraft Litig., 281 F.R.D. 667, 681 (S.D. Fla. 2012) (citation omitted). Other courts

    considering class certification of claims for breach of the covenant of good faith and fair dealing

    have determined evidence of class members’ expectations “is almost certainly unique to each

    class member such that the addition of each class member would have the effect of substantially

    increasing the quantity of the required evidence, [] and individualized issues are likely to

    predominate class-wide issues for the Good Faith Class.” Herman v. Wachovia Bank, N.A., No.

    1:08-CV-3850-CAP, 2012 WL 12943047, at *9 (N.D. Ga. Mar. 29, 2012) (alteration added;

    internal citation omitted); see also Kunzelmann v. Wells Fargo Bank, N.A., No. 9:11-CV-81373,

    2013 WL 139913, at *9 (S.D. Fla. Jan. 10, 2013) (“[W]hile the Eleventh Circuit has not

    addressed class certification of a claim for violations of Florida’s implied covenant of good faith

    and fair dealing, the requirement of a fact intensive inquiry in such cases is well established”

    (alteration added; footnote call number omitted)).

           Plaintiffs may be able to show Defendant failed to meet the justifiable expectations of all

    parties on a classwide basis by proving “subjective bad faith or objectively unreasonable

    conduct,” as the court in In re Checking Account Litigation suggests. 281 F.R.D. at 681.

    Nevertheless, if Defendant shows its conduct was objectively reasonable given the panicked

    market conditions and severe margin deficiencies in Plaintiffs’ accounts, each class member will

    likely be required to present evidence regarding their individual expectations to satisfy the

    elements of their Nebraska good faith and fair dealing claim. See Spanish Oaks, Inc. v. Hy-Vee,

    Inc., 655 N.W.2d 390, 400 (Neb. 2003).         The need to present such evidence, as well as

    Defendant’s desire to refute it, would result in the kind of individualized and fact intensive

    inquiry Rule 23 seeks to avoid. See Herman, 2012 WL 12943047 at *9. The potential need for



                                                    14
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 15 of 21
                                                  CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    individualized inquiries into the expectations of the parties thus weighs against approval of class

    certification.

            v.       Calculation of Damages

            Plaintiffs contend damages can be calculated on a classwide basis “through a common

    formula using readily available data,” pointing to a calculation method established 130 years ago

    by the Supreme Court in Galigher v. Jones, 129 U.S. 193, 201 (1889). (Mot. 21). Under the

    modern interpretation of the Galigher formula, damages are calculated as “the highest

    intermediate value of the stock between the time of its conversion and a reasonable time after the

    owner has received notice of it to enable him to replace the stock.” Schultz v. Commodity

    Futures Trading Com’n, 716 F.2d 136, 140 (2d Cir. 1983) (quotation marks and citations

    omitted). Plaintiffs argue the “reasonable time” variable is easily determined on a classwide

    basis by matching the prices of options liquidated in the After Hours Market on February 5, 2018

    to the prices of analogous options sold during regular trading hours on February 6, 2018 or later.

    (Mot. 22).

            “[T]he presence of individualized damages issues does not prevent a finding that the

    common issues in the case predominate.” Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d 1248,

    1261 (11th Cir. 2003) (alteration added; citations omitted). Nevertheless, “individual damages

    defeat predominance if computing them ‘will be so complex, fact-specific, and difficult that the

    burden on the court system would be simply intolerable.’” Brown, 817 F.3d at 1240 (quoting

    Klay, 382 F.3d at 1260). Defendant identifies a number of individualized issues impacting the

    calculation of damages, including (1) the “particular circumstances of each account and each

    liquidation,” (2) “individualized determinations of when each account became under-margined

    or unsecured;” and (3) a “complex analysis of each position and each trade at issue, and the



                                                    15
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 16 of 21
                                                   CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    varying market conditions” during the After Hours Market and on the following days.

    (Resp. 20–21).

           The Court agrees with Defendant. Plaintiffs’ damages formula requires at least two

    variables: (1) “the contracts’ liquidation prices;” and (2) “the best intermediate prices reached by

    the identical contracts during a reasonable period after the wrongful sale.” (Mot. 22). The first

    variable, the liquidation price of the contracts, is easily and objectively ascertainable. (See

    Declaration of Alan Spies [ECF 76-9] ¶ 3).

           The second variable, however, is not easily ascertainable. First, Plaintiffs cannot define

    the parameters of the “reasonable period,” except to state it “will likely have occurred on

    February 6” but could extend to “subsequent days.” (Mot. 22). Moreover, even if Defendant

    waited until February 6 to liquidate, the sale of so many options contracts at once would have

    had a serious impact on the “market depth” of the options market, shifting prices and further

    changing what hypothetical time of liquidation would produce the best intermediate prices.

    (Report of Allan W. Kleidon [ECF No. 88-1] ¶ 40). The “reasonable period” is a moving target,

    and Plaintiffs’ inability to articulate an objective and specific time for use in calculating the best

    intermediate price — a key variable for their damages formula — is evidence the formula cannot

    be employed without substantial, fact-intensive individual inquiries to determine the correct

    “reasonable period” for each option.

           Second, the “best intermediate price” variable is itself vague. Plaintiffs describe the best

    intermediate price as the lowest “prices obtained for the [analogous] ES Options contracts” sold

    during the reasonable period.       (Mot. 5 (alteration added)).      Yet, Plaintiffs are suing for

    Defendant’s “commercially unreasonable after-hours liquidation of Plaintiffs’ accounts,” not just

    a few of the investments within those accounts. (TAC ¶ 63 (emphasis added)). In any event,



                                                     16
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 17 of 21
                                                 CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    whether “best intermediate price” refers to the best price for individual options or to the best

    price for the liquidation of an entire account, individualized issues abound. Calculating the best

    intermediate price for options contracts during the reasonable period would require analyzing

    each and every one of the 888 individual options, comparing each option liquidated in the After

    Hours Market to a “matching option” sold during the reasonable period, and calculating the

    difference in sale price. (See Mot. 22). Because the prices of the matching options fluctuate

    constantly, determining which time (and which price) is the “best” price for each matching

    option would be vigorously contested by the parties — a contest repeated 888 times.

           Since Defendant sometimes liquidated entire accounts containing many different options

    rather than liquidate certain options within them (see Dep. of Nicholas Theodorakos 95:8–10),

    calculation of the “best intermediate price” for damages purposes would require determining the

    best liquidation price for entire accounts during the reasonable period, in addition to the best

    liquidation price of individual options. According to Defendant’s expert, determining the best

    intermediate liquidation price for a given class member’s account during the reasonable period

    “would require obtaining intraday price data for every one of the assets he held, determining

    which assets he held at every point in time, and calculating the net asset values of his account.”

    (Kleidon Report ¶ 38). Plaintiffs do not provide a method that can be applied on an objective,

    classwide basis for calculating the best intermediate price for an account without requiring

    individualized data regarding each account. (See generally Mot.; Reply). As with calculating

    the best intermediate price for individual options, calculation of the best liquidation price for

    individual accounts would be vigorously contested between the parties for each of the 231

    accounts affected.

           As shown above, even using Plaintiffs’ suggested formula, the myriad individual issues



                                                   17
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 18 of 21
                                                   CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    involved in the calculation of damages in this case would place the Court in the intolerable

    position of having to hold dozens — if not hundreds — of mini-trials to determine the most

    reasonable times to liquidate each of the 888 individual kinds of options at issue.              It is

    unsurprising, therefore, that Plaintiffs can provide no example of the use of the Galigher formula

    in the class action context. (See generally Mot; Reply).       Calculating damages using “readily

    available” data and a plug-and-chug formula, as Plaintiffs suggest (Mot. 22), is simply

    impossible without conducting complex and fact specific inquiries to determine the proper and

    accurate data to plug into the formula. As the burden imposed on the Court by Plaintiffs’

    proposed damages calculation is “simply intolerable,” class certification is not appropriate.

    Brown, 817 F.3d at 1240.

           2. Superiority

           Rule 23(b) requires a class action to be “superior to other available methods for fairly and

    efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The factors relevant to this

    analysis include:

           (A) the class members’ interests in individually controlling the prosecution or
                defense of separate actions;
           (B) the extent and nature of any litigation concerning the controversy already
                begun by or against class members;
           (C) the desirability or undesirability of concentrating the litigation of the claims in
                the particular forum; and
           (D) the likely difficulties in managing a class action.”

    Id. The Court examines each factor below.

           i.      Individual Interest

           “Whether putative class members have a significant interest in individually prosecuting

    their own separate lawsuits is affected by the financial stakes involved in each individual’s case.”

    DA Air Taxi LLC v. Diamond Aircraft Indus., Inc., No. 09-60157-CIV, 2009 WL 10668159, at

    *7 (S.D. Fla. Nov. 5, 2009) (quoting Powers v. Lycoming Engines, 245 F.R.D. 226, 238–39
                                                     18
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 19 of 21
                                                    CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    (E.D. Pa. 2007)). Thus, “[c]lass actions are frequently the superior method for adjudicating a

    controversy where each class member’s damages are minimal and individual lawsuits would be

    cost prohibitive.” Id. (alteration added; citations omitted).

           The loss amounts in this case are substantial — “tens of millions of dollars in losses”

    (TAC ¶ 4) to the 231 putative class members (see Mot. 7).         The named Plaintiffs themselves

    suffered enormous losses — Diego Krukever and Karem Sandgarten’s accounts were reduced in

    value by approximately $2.2 million (see TAC ¶ 54), Amir Rahimi lost $750,000 (see id. ¶ 47),

    and Kaitlin Wooddell lost $100,000 (see id. ¶ 55). This is not a case where “the cost associated

    with individual claims may require claimants with potentially small claim amounts to abandon

    otherwise valid claims simply because pursuing those claims would not be economical.” In re

    NASDAQ Mkt.-Makers Antitrust Litig., 169 F.R.D. 493, 527 (S.D.N.Y. 1996) (quoting In re

    Potash Antitrust Litig., 159 F.R.D. 682, 699 (D. Minn. 1995)). The large damages claims in this

    case weigh against a finding that class action treatment is “superior to other available methods

    for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

           ii.     The Extent and Nature of Related Litigation

           The parties do not provide any information on other lawsuits involving the conduct

    alleged in this case. The Court thus finds this factor neutral.

           iii.    The Desirability of this Forum

           This case has only a tenuous connection to Florida. Defendant is not based here (see

    TAC ¶ 15), Plaintiffs are scattered throughout the country (see id. ¶¶ 11–14), and the sole claim

    is governed by Nebraska law (see [ECF No. 72] 20). Where “[t]he putative class members . . .

    are spread across the United States, and the Defendant has no Florida connection,” courts have

    found “the desirability of concentrating the litigation in a single forum is at best unclear.” DA



                                                     19
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 20 of 21
                                                   CASE NO. 18-CIV-21399-ALTONAGA/Goodman


    Air Taxi LLC, 2009 WL 10668159, at *7 (alterations added). Accordingly, this factor weighs

    against class certification.

            iv.     Difficulties in Managing a Class Action

            The individualized issues involved in calculating damages according to Plaintiffs’

    formula create serious difficulties in the management of a class action. As the Court has noted,

    evidence about each option and each account will be required to calculate damages, and “the

    presentation of a substantial amount of evidence specific to each of an unknown number of class

    members . . . poses serious challenges to the efficiency and manageability of a class action

    proceeding.” Vega, 564 F.3d at 1278 (alteration added).         These difficulties weigh against

    approval of class certification.

            Because three of the four superiority factors weigh against granting class certification,

    class treatment is not “superior to other available methods for fairly and efficiently adjudicating

    the controversy.” Fed. R. Civ. P. 23(b)(3).

                                          IV.     CONCLUSION

            Individual issues predominate over common issues, particularly with respect to the

    calculation of damages.        In addition, class action treatment is not a superior method for

    adjudication of this controversy. Accordingly, it is

            ORDERED AND ADJUDGED that the Motion [ECF No. 76] is DENIED.

    Defendant’s Motions to Exclude . . . [ECF Nos. 86 & 87], which seek to preclude the Court

    from considering the opinions and testimony of Plaintiffs’ experts, are DENIED as moot.




                                                    20
Case 1:18-cv-21399-CMA Document 109 Entered on FLSD Docket 12/17/2018 Page 21 of 21
                                          CASE NO. 18-CIV-21399-ALTONAGA/Goodman


          DONE AND ORDERED in Miami, Florida, this 17th day of December, 2018.




                                                   _________________________________
                                                   CECILIA M. ALTONAGA
                                                   UNITED STATES DISTRICT JUDGE

    cc:   counsel of record




                                            21
